 

 

 

Picture 3 [env20160630ex10100a176001.jpg]

 

EXHIBIT 10.10

 

11

Full Value Award

Grant Certificate

For

Anil Arora

 

Envestnet, Inc. (“Company”) hereby grants to you a Full Value Award of
Restricted Stock Units under the Envestnet, Inc. 2010 Long-Term Incentive Plan
(“Plan”), to receive the number of shares of Company Stock as set forth below,
subject to all terms and conditions of this Full Value Award Grant Certificate
(“Certificate”), the Full Value Award Terms and Conditions and the Plan:

 

Number of

RSUs

Grant

Date

Vesting

Date

8333

12/7/2015

3/7/2016

8333

12/7/2015

6/7/2016

8334

12/7/2015

9/7/2016

8333

12/7/2015

12/7/2016

8333

12/7/2015

3/7/2017

8334

12/7/2015

6/7/2017

8333

12/7/2015

9/7/2017

8333

12/7/2015

12/7/2017

8334

12/7/2015

3/7/2018

8333

12/7/2015

6/7/2018

8333

12/7/2015

9/7/2018

8334

12/7/2015

12/7/2018

Total:

100000

 

 

 

Notwithstanding the foregoing, you will vest in such portion of the Full Value
Award scheduled to vest on the applicable Vesting Date provided that you remain
an employee of the Company from the Full Value Award Grant Date set forth above
until the applicable Vesting Date set forth above with respect to any portion of
the Full Value Award scheduled to vest on such Vesting Date; provided, however,
that the entire Full Value Award shall be forfeited unless you agree to the
terms of employment with the Company on or prior to January 31, 2016.  Except as
expressly set forth in the Terms and Conditions, any portion of this award that
is not vested upon your termination of employment shall be forfeited.  Subject
to your continued employment through the vesting date, on the vesting date, to
the extent not previously forfeited, you shall be entitled to a distribution of
shares of Stock in settlement of your RSUs.

 

This Full Value Award is subject to the terms and conditions set forth in this
Certificate, the Full Value Award Terms and Conditions and the Plan.  All terms
and provisions of the Full Value Award Terms and Conditions and the Plan, as the
same may be amended from time to time, are incorporated herein and made part of
this Certificate.  If any provision hereof and of the Plan shall be in conflict,
the terms of the Plan shall govern.  All capitalized terms used herein and not
defined herein shall have the meanings assigned to them in the Plan.

 

This Certificate, the Full Value Award Terms and Conditions and the Plan set
forth the entire understanding between you and the Company regarding this Full
Value Award and supersede all prior oral and written agreements with respect
thereto.

 





--------------------------------------------------------------------------------

 



 

ENVESTNET, INC.

2010 LONG-TERM INCENTIVE PLAN

FULL VALUE AWARD (RESTRICTED STOCK UNITS) TERMS AND CONDITIONS

 

The following Full Value Award (Restricted Stock Unit) Terms and Conditions (the
“Terms and Conditions”) apply to Full Value Awards in the form of restricted
stock granted by Envestnet, Inc. to the Participant whose name appears on the
Full Value Award Grant Certificate (“Certificate”), to which these Terms and
Conditions are attached (or into which these Terms and Conditions are
incorporated). 

 

1. Award.  The Full Value Award is in all respects subject to the terms,
definitions and provisions of the Envestnet, Inc. 2010 Long-Term Incentive Plan
(“Plan”) and the Certificate, each of which is incorporated herein by reference,
as well as these Terms and Conditions.  These Terms and Conditions, together
with the Certificate, and the Plan constitute the Full Value Award agreement
under the Plan.  Unless the context clearly provides otherwise, the capitalized
terms herein shall have the meaning ascribed to such terms under the Plan. 

2. Vesting.  Subject to paragraph 4 below, this Full Value Award shall vest as
set forth in the Certificate attached hereto. 

3. Distribution. After distribution of a share of Stock for a Unit, the Unit
shall have no further force or effect. Notwithstanding anything in the contrary
in any agreement between the Participant and the Company or a subsidiary, the
Participant acknowledges and agrees that the RSUs shall vest (and the Restricted
Period shall end) only as provided by, and subject to the terms of, this
Certificate, the Full Value Award Terms and Conditions, and the Plan.

4. Accelerated Vesting.

(a) In Connection with Certain Terminations.  In the event that the
Participant’s employment or service, as applicable, is terminated (i) by the
Company for reasons other than Cause (as defined in the Participant’s employment
letter with the Company dated January 27, 2016 (the “Employment Letter”)), (ii)
by the Participant for Good Reason (as defined in the Employment Letter), or
(iii) due to the Participant’s death or Permanent Disability (as defined in the
Employment Letter), this Full Value Award shall become fully vested, in
accordance with and subject to the terms and conditions set forth in the
Employment Letter.

(b)  in Connection with Change in Control.  In the event that (a) the
Participant’s employment or service, as applicable, is terminated by the Company
or the successor to the Company (or a Related Company which is his or her
employer) for reasons other than Cause within 24 months following a Change in
Control, or (b) the Plan is terminated by the Company or its successor following
a Change in Control without provision for the continuation of outstanding Full
Value Awards under the Plan, this Full Value Award shall immediately become
fully vested. If, upon a Change in Control, awards in other shares or securities
are substituted for outstanding Full Value Awards pursuant to subsection 4.3 of
the Plan, and immediately following the Change in Control the Participant
becomes employed (if the Participant was an employee immediately prior to the
Change in Control) or a board member (if the Participant was an Outside Director
immediately prior to the Change in Control) of the entity into which the Company
merged, or the purchaser of substantially all of the assets of the Company, or a
successor to such entity or purchaser, the Participant shall not be treated as
having terminated employment or service for purposes of the foregoing provisions
until such time as the Participant terminates employment or service with the
merged entity or purchaser (or successor), as applicable.

(c) Termination.  Except as otherwise may be provided in paragraph 2 above or
the foregoing provisions of this paragraph 4, no portion of this Full Value
Award shall become vested after the Participant’s Termination Date except to the
extent that it is vested immediately prior to the Participant’s Termination
Date.  Any portion of this Full Value Award that is not vested on the
Participant’s Termination Date shall be immediately forfeited.

5. Withholding.  This Full Value Award  is subject to withholding of all
applicable taxes, which withholding obligations may be satisfied, with the
consent of the Committee,  through the surrender of shares of Stock which the
Participant already owns or to which the Participant is otherwise entitled under
the Plan; provided, however, previously-owned shares of Stock that have been
held by the Participant or shares of Stock to which the Participant is entitled
under the Plan may only be used to satisfy the minimum tax withholding required
by applicable law (or other rates that will not have a negative accounting
impact).

 

 

--------------------------------------------------------------------------------

 



6. Transferability.  This Full Value Award is not transferable except as
designated by the Participant by will or by the laws of descent and distribution
or, to the extent provided by the Committee, pursuant to a qualified domestic
relations order (within the meaning of the Code and applicable rules
thereunder). Notwithstanding the foregoing, the Committee may permit the Full
Value Award to be transferred to or for the benefit of the Participant’s family
(including, without limitation, to a trust or partnership for the benefit of the
Participant’s family), subject to such procedures as the Committee may
establish.

7. Adjustment of Award.  The number and type of shares of Stock subject to this
Full Value Award will or may be adjusted in accordance with the Plan to reflect
certain corporate transactions which affect the number, type or value of such
shares.

8. No Implied Rights.  Neither the Plan nor this Full Value Award constitutes a
contract of employment or continued service and does not give the Participant
the right to be retained in the employ or service of the Company or any Related
Company, nor any right or claim to any benefit under the Plan, unless such right
or claim has specifically accrued under the terms of the Plan or this Full Value
Award. Except as otherwise provided in the Plan or this Full Value Award, no
Award under the Plan shall confer upon the holder thereof any right as a
stockholder of the Company prior to the date on which he fulfills all service
requirements and other conditions for receipt of such rights and shares of Stock
are registered in his name.

9. Plan Governs.  This Full Value Award shall be subject to all of the terms and
conditions of the Plan, a copy of which may be obtained from the Secretary of
the Company.

10. Amendment and Termination.  The Board may, at any time, amend or terminate
the Plan, and the Board or the Committee may amend the Certificate or these
Terms and Conditions, provided that no amendment or termination may, in the
absence of written consent to the change by the Participant (or, if the
Participant is not then living, the affected Beneficiary), adversely affect the
rights of any Participant or Beneficiary under this Full Value
Award.  Adjustments pursuant to subsection 4.3 of the Plan shall not be subject
to the foregoing limitations.  It is the intention of the Company that, to the
extent that any provisions of this Plan or this Full Value Award are subject to
section 409A of the Code, the Plan and this Full Value Award comply with the
requirements of section 409A of the Code and that the Board shall have the
authority to amend the Plan, the Certificate and these Terms and Conditions as
it deems necessary to conform to section 409A.

11. Applicable Law.  The Plan and this Full Value Award shall be construed in
accordance with the laws of the State of Delaware.

 

22

 

 

 

 

--------------------------------------------------------------------------------